                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CAREY S. BIRDINE,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )        Civil No. 3:19-cv-00584
                                                     )        Judge Trauger
CITY OF GOODLETTSVILLE TENNESSEE                     )
POLICE DEPARTMENT, ET AL.,                           )
                                                     )
       Defendants.                                   )

                                            ORDER

       On December 3, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 6), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice pursuant to Federal Rule of Civil Procedure 4(m).

       This Order constitutes the judgment in this case.

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
